Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 1, 8, 9, 10, 11, 18, 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0150523) in view of Sahlin et al. (US 2019/0254077) in view of Cierny et al. (US 2017/0339693).
For claim 1, Patel teaches: A wireless transmit/receive unit (WTRU), the WTRU comprising: a transceiver; and a processor (see at least 0097, 0036 and fig. 13, UE and BS may comprise processor/memory for communication);
the transceiver configured to receive a configuration for physical random access channel (PRACH) resources (see at least 0063-0065, UE may receive configuration including PRACH resources);
the processor configured to determine whether to use a first type of PRACH transmission or a second type of PRACH transmission (see at least 0047-0048, UE may determine a PRACH transmission based on contention type e.g. category 1, 2, 3, 4);
the processor and the transceiver configured to, on a condition that the first type of PRACH transmission is used, select a PRACH resource from the received configuration without performing a listen-before-talk (LBT) procedure on the selected PRACH resource (see at least 0048, a category 1 (first type) PRACH transmission may be performed without LBT contention; see at least 0070-0072, 0065, UE may select PRACH resources);
the processor and the transceiver configured to, on a condition that the second type of PRACH transmission is used, perform a first LBT procedure on the randomly selected PRACH resource (see at least 0048, a category 2-4 (second type) PRACH transmission may be performed with LBT contention);
the transceiver configured to transmit a PRACH preamble in the selected PRACH resource or the randomly selected PRACH resource (see at least 0048, 0065, PRACH preamble transmission may be performed accordingly).
Patel does not explicitly teach: …the second type of PRACH transmission is used, randomly select a PRACH resource from the received configuration.  Sahlin from an analogous art teaches (see at least 0098-0102, a PRACH resource may be selected from a plurality of configured PRACH resources randomly or based on criteria; 0083, LBT may be performed before PRACH transmission).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sahlin to the system of Patel, so the UE randomly selects the PRACH resource for LBT (second type) transmission, as suggested by Sahlin.  The motivation would have been to enhance PRACH transmissions by selecting a suitable resource for PRACH (Sahlin 0101).
Patel further teaches receiving RAR (see at least 0074, RAR may be received in response) but not explicitly: the transceiver configured to perform a second LBT procedure for hidden node detection before monitoring for a random access response (RAR).  Cierny from an analogous art teaches (see at least 0005, 0010, LBT may be performed at both transmitter e.g. eNB and receiver e.g. UE to detect hidden nodes).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Cierny to the system of Patel, Sahlin, so the UE performs LBT to detect hidden nodes prior to RAR reception by a transmitting BS, as suggested by Cierny.  The motivation would have been to enhance network communications by determining potential interfering hidden nodes (Cierny 0010, Abstract).
For claim 8, Patel, Sahlin, Cierny teach claim 1, Patel further teaches: wherein the transceiver is configured to transmit the PRACH preamble in a RACH message 1 (Msg1) (see at least 0074, preamble may be transmitted as Msg1).  
For claim 9, Patel, Sahlin, Cierny teach claim 1, Sahlin further teaches: configured to perform RA in a New Radio unlicensed spectrum (NR-U) system (see at least 0009, 0050, RA may be performed in New Radio/5g; 0083, PRACH transmission on unlicensed spectrum).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Sahlin to the system of claim 1, so the UE performs random access in a new radio/5g unlicensed spectrum, as suggested by Sahlin.  The motivation would have been to enhance RA by adapting PRACH transmissions to new radio/5g  (Sahlin 0050).
For claim 10, Patel, Sahlin, Cierny teach claim 9, Patel further teaches: configured to perform RA in an unlicensed band (see at least 0085, PRACH transmission on unlicensed band).  
Claim 11 recites a method substantially similar to the apparatus of claim 1 and is rejected under similar reasoning.
Claim 18 recites a method substantially similar to the apparatus of claim 8 and is rejected under similar reasoning.
Claim 19 recites a method substantially similar to the apparatus of claim 9 and is rejected under similar reasoning.
Claim 20 recites a method substantially similar to the apparatus of claim 10 and is rejected under similar reasoning.

Claim 2, 3, 4, 12, 13, 14 rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2017/0150523) in view of Sahlin et al. (US 2019/0254077) in view of Cierny et al. (US 2017/0339693) in view of Pateromichelakis et al. (WO 2018/215075).
For claim 2, Patel, Sahlin, Cierny teach claim 1, but not explicitly: wherein the processor is configured to determine whether to use the first type of PRACH transmission or the second type of PRACH transmission based on at least one of a service type or a service requirement.  Pateromichelakis from an analogous art teaches (see at least page 13, fig. 3, different LBT types may be applied depending on service e.g. URLLC2 uses no LBT, eMBB uses LBT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pateromichelakis to the system of claim 1, so the UE uses an LBT or no-LBT PRACH transmission based on service type e.g. URLLC no-LBT vs eMBB LBT, as suggested by Pateromichelakis.  The motivation would have been to enhance differentiated transmission by using appropriate LBT parameters based on service type (Pateromichelakis fig. 3).
For claim 3, Patel, Sahlin, Cierny, Pateromichelakis teach claim 2, Pateromichelakis further teaches: wherein the service type or the service requirement include latency and performance (see at least page 2-3, service types have respective requirements to meet SLAs e.g. URLLC requires low latency and high reliability).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pateromichelakis to the system of claim 2, so the service type comprises latency and/or reliability requirements e.g. for URLLC, as suggested by Pateromichelakis.  The motivation would have been to enhance differentiated transmission by using appropriate LBT parameters based on service type (Pateromichelakis fig. 3).
For claim 4, Patel, Sahlin, Cierny, Pateromichelakis teach claim 2, Pateromichelakis further teaches: wherein the processor is configured to determine to use the first type of PRACH transmission for a low latency service type or service requirement and the processor is configured to determine to use the second type of PRACH transmission for an enhanced mobile broadband (eMBB) service type or service requirement (see at least page 13, fig. 3, different LBT types may be applied depending on service e.g. URLLC2 uses no LBT, eMBB uses LBT).  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Pateromichelakis to the system of claim 2, so the UE uses an LBT or no-LBT PRACH transmission based on service type e.g. URLLC no-LBT (first type) vs eMBB LBT (second type), as suggested by Pateromichelakis.  The motivation would have been to enhance differentiated transmission by using appropriate LBT parameters based on service type (Pateromichelakis fig. 3).
Claim 12 recites a method substantially similar to the apparatus of claim 2 and is rejected under similar reasoning.
Claim 13 recites a method substantially similar to the apparatus of claim 3 and is rejected under similar reasoning.
Claim 14 recites a method substantially similar to the apparatus of claim 4 and is rejected under similar reasoning.
Allowable Subject Matter
Claim 5, 6, 7, 15, 16, 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 5, 15 the prior art fails to teach/suggest: wherein: on a condition that the RAR is not received successfully, the transceiver is configured to: on a condition that a hidden node is detected, retransmit the PRACH preamble without power ramping; on a condition that a hidden node is not detected, retransmit the PRACH preamble with power ramping; and on a condition that the RAR is received successfully, transmit a RACH message.  The closest prior art Cierny et al. (US 2017/0339693) discloses performing LBT for hidden node detection (0010), but not the limitations of claim 5, 15.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yang et al. (US 2017/0238334) discloses listen before talk channel access procedure for uplink LAA.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIREN WEI whose telephone number is (571)272-0687.  The examiner can normally be reached on Monday - Thursday 7-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Siren Wei/
Patent Examiner
Art Unit 2467